Title: To Alexander Hamilton from Tobias Lear, 28 August 1790
From: Lear, Tobias
To: Hamilton, Alexander


United States.August 28th. 1790

T. Lear has the honor respectfully to observe to the Secretary of the Treasury in reply to a request from the naval officer of the District of New York which was this day submitted to the President of the united States, that altho’ it is contrary to the general sentiment and wish of the President that any officers under the general government and particularly one of such importance as the naval officer of New York, shou’d be long absent from their trusts; yet in the present instance if the reasons assigned by the naval officer shou’d appear sufficient to the Secy. of the Treasury, and a Deputy is appointed who shall be approved of by the Secretary; The President consents to the absence of the naval officer of New York for six months.
By the Presidents command
T: LearSecy to the President of the U. States.
The Secretary of the Treasury.
